Citation Nr: 1430244	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to January 1970. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in pertinent part, denied service connection for PTSD 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In the March 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  Also, the May 2014 Form 8 Certification of Appeal indicated that there is a "pending BVA travel board hearing."  

The record reflects that the Veteran had a local Decision Review Officer hearing in August 2013; however, the record does not indicate that a Travel Board hearing was scheduled nor does the record reflect that the Veteran withdrew the request for a Travel Board hearing.  The Veteran should be afforded an opportunity to provide testimony at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



